Title: Edward Coles to James Madison, 8 January 1832
From: Coles, Edward
To: Madison, James


                        
                            
                                Philadelphia
                            
                            
                                
                                    
                                
                                Jany: 8 1832
                            
                        
                        Thinking it possible, my dear Sir, you may not wish others to see what I am now about to take the liberty of
                            writing to you, and if it should not be entirely agreeable to you that you can the more readily throw it into the
                            fire and think no more of a thing which is known only to you and myself, I am induced to add, on a seperate
                            sheet, that I have frequently thought of what passed in conversation between us when I was last with you in relation to
                            what disposition you should make of your Slaves at your Death. The more I reflect on this subject the more I am satisfied,
                            that it is due to the finale of your character and career, and to the consummation of your glory, that you
                            should make provision in your Will for the emancipation of your Slaves. I may venture to say to
                                you, on such an occasion, without I hope wounding your delicacy, that you have in your long
                            useful and prominent life acquired a character for pure & pre-eminent virtue, seldom attained in this or any
                            other age or Country. Much as you will be admired for the qualities of the mind, I am greatly mistaken if you are not held
                            in higher estimation by posterity for those of the heart. Thus distinguished for good feelings, and pure principles, is it
                            not the more incumbent on you to act a part to your slaves which shall be in unison with both. It seems to me repugnant to
                            the distinctive and characteristic traits of your character—nay pardon me for saying, it would be a blot and
                            stigma on your otherwise spotless escutcheon, not to restore to your slaves that liberty and those rights which you
                            have been through life so zealous & able a champion. Mr. Jefferson unfortunately was prevented by his debts from
                            paying this tribute to his feelings and principles. You will not be thus prevented; and moreover having no children,
                            the obligation is the stronger to do what duty, consistency and your own peculiar character imperiously require,
                            and is absolutely necessary to put a proper finish to your life and character. This is not only my opinion,
                            but I have been gratified to hear the same opinion expressed by many; among the most strong and decided of
                            whom I will take the liberty to name your neighbour Gov: Barbour, who has lately expressed to me much solicitude on this
                            subject.
                        You seemed to think there would be much difficulty in their emancipation, subsequent support, and
                            transportation out of the Country, in consequence of the advanced age and helpless situation of many of your slaves,
                            and their matrimonial connexion with the slaves of your neighbours. There will of course always be these kind of
                            difficulties; but they are temporary, and  nothing compared to the example of
                                your countenancing, and as far as you can of perpetuating the bondage of so many
                            unfortunate human beings, whose longer continuance among us must be attended with an increase of numbers, which must
                            ultimately be removed out of the Country with of course a proportionate increase of these difficulties, or they will
                            massacre or be massacred by the Whites—it being impossible for the races ever to live harmoniously together—or if they
                            could I do not think it would be for the interest of either to do so. I am particularly anxious that you should turn your
                            attention to this subject, and digest a plan and pursue a course that will redound to your fame, and may be
                            calculated to induce others to follow your example. Gen: Washingtons conduct was in several respects injudicious. Instead
                            of freeing all the slaves, old and young, at the death of Mrs. Madison, which provision would endanger her life, my
                            plan would be to provide that at the expiration of a specified number of years after your death all persons under a
                            specified age should be free, and all above that age should be continued as slaves, and be bequeathed to your heirs,
                            who should be bound to support them. In fixing upon the time at which they were to be emancipated I should be governed by
                            the circumstances of the estate—the amount of debts—the means left for the support of Mrs. Madison—and also the
                            necessity of retaining the slaves in service until they should have acquired by their labour the means of transporting
                            themselves to Africa—that is the estate should be kept together, and the slaves retained in service, until they
                            should have enabled the estate by their labour to have fulfilled its other obligations, and they earned enough to
                            transport and sustained them for a time in Africa. As for the separations which would arise from their intermarrying
                            with the slaves of your neighbours, it might be prevented in many cases by requiring your Executors to make exchanges
                            wherever it could be done, and where it could not the party would have to choose between their natural love of liberty and
                            the endearing ties of family.
                        I pray you to excuse the liberty I have taken in writing on so delicate a subject, and to be assured
                            that nothing but the deep interest I take in whatever concerns you would have induced me to have done so.
                        That you may long live in the enjoyment of health is the ardent prayer of your sincere and affectionate
                            Friend
                        
                            
                                Edward Coles
                            
                        
                    